Case 16-37820        Doc 42     Filed 04/16/19     Entered 04/16/19 13:13:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 37820
         Chiquita S Henry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2016.

         2) The plan was confirmed on 03/01/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/20/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-37820             Doc 42         Filed 04/16/19    Entered 04/16/19 13:13:32                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $8,865.52
           Less amount refunded to debtor                                $703.03

 NET RECEIPTS:                                                                                            $8,162.49


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,343.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $357.57
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,700.57

 Attorney fees paid and disclosed by debtor:                         $690.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AAA Checkmate                           Unsecured           0.00           NA              NA            0.00       0.00
 Acceptance Now                          Secured        3,846.00           0.00        1,500.00        705.88      99.91
 ATG Credit LLC                          Unsecured         324.00           NA              NA            0.00       0.00
 Bank of America                         Unsecured         500.00           NA              NA            0.00       0.00
 Barbara A Allen                         Unsecured      2,551.73            NA              NA            0.00       0.00
 Brother Loan & Finance Co.              Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     10,380.00       9,535.40        9,535.40           0.00       0.00
 Commonwealth Edison Company             Unsecured         500.00        373.88          373.88           0.00       0.00
 First Premier                           Unsecured         400.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured         500.00           NA              NA            0.00       0.00
 Honor Finance LLC                       Secured        9,516.39       9,605.84        8,500.00      3,081.69     574.44
 Honor Finance LLC                       Unsecured            NA       1,105.84        1,105.84           0.00       0.00
 Illinois Tollway                        Unsecured         100.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank                    Unsecured      1,650.00            NA              NA            0.00       0.00
 Northwestern Medicine                   Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         500.00      1,358.25        1,358.25           0.00       0.00
 Quantum3 Group                          Unsecured         182.00        182.64          182.64           0.00       0.00
 Sir Finance                             Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank                          Unsecured           0.00           NA              NA            0.00       0.00
 Tidewater Credit Services               Unsecured     12,189.00     11,811.75        11,811.75           0.00       0.00
 Wells Fargo Bank                        Unsecured      1,141.00       2,331.27        2,331.27           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-37820        Doc 42      Filed 04/16/19     Entered 04/16/19 13:13:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,500.00          $3,081.69           $574.44
       All Other Secured                                  $1,500.00            $705.88            $99.91
 TOTAL SECURED:                                          $10,000.00          $3,787.57           $674.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,699.03               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,700.57
         Disbursements to Creditors                             $4,461.92

 TOTAL DISBURSEMENTS :                                                                       $8,162.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
